Citation Nr: 0829454	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  99-07 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
residuals of a right arm gun shot wound, through and through 
with a compound comminuted fracture of the humerus and injury 
to Muscle Groups V and VI.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to October 3, 1999.

(Additional issues are the subject of a separate Board of 
Veterans' Appeals (Board) Remand being issued 
simultaneously.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
RO in Cleveland, Ohio, which denied an increased rating for 
the right arm gun shot wound residuals and denied TDIU.  The 
veteran relocated and his claim is now being addressed by the 
RO in Louisville, Kentucky.  

During the pendency of the appeal, service connection for 
post traumatic stress disorder was granted with an evaluation 
of 100 percent, beginning October 3, 1999 by rating decision 
dated in June 2007.  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  The grant of 100 percent for PTSD 
eliminates the need for TDIU as of October 3, 1999.  The 
veteran filed the claim for TDIU in August 1998.  The Board 
concludes that the period prior to October 3, 1999 remains on 
appeal.  See id.; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board received evidence directly from VA medical 
facilities in 2006 and 2007, which documented the level of 
the veteran's functioning at that time.  A Supplemental 
Statement of the Case was issued for the right arm disability 
but not the TDIU claim.  In light of the grant of 100 percent 
as of October 3, 1999, the evidence of the veteran's 
employability in 2006 and 2007 is not retrospective to his 
unemployability prior to October 1999 and is, therefore, not 
relevant, and the file need not be returned to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (2007) 
(any pertinent evidence accepted directly at the Board must 
be referred to the agency of original jurisdiction (AOJ) for 
initial review unless this procedural right is waived by the 
appellant).

The veteran testified before a Decision Review Officer at a 
June 1999 hearing at the RO.  A transcript has been 
associated with the file.


FINDINGS OF FACT

1.  The veteran's service-connected gunshot wound residuals 
have not been manifested by ankylosis of the elbow. 

2.  Prior to October 3, 1999, the veteran was service 
connected solely for his gunshot wound residuals, rated as 50 
percent disabling.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

3.  Prior to October 3, 1999, the veteran's service connected 
disabilities were not of such severity as to preclude 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for residuals of a right arm gun shot wound, through and 
through with a compound comminuted fracture of the humerus 
and injury to Muscle Groups V and VI, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.71a, DC 
5205, § 4.73, DCs 5305, 5306 (2007).

2.  Prior to October 3, 1999, the criteria for assignment of 
a total disability rating based on individual unemployability 
are not met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's increased rating and individual 
unemployability claims, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

A letter dated in May 2005 satisfied the duty to notify 
provisions as to elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This 
letter also satisfied the first element of Quartuccio as to 
the TDIU claim.  Although this letter was not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in May 2005, he was provided five months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in October 2005.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  For 
the following reasons, the Board finds that the elements of 
the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The RO sent the veteran a May 2005 letter, which requested 
that the veteran provide evidence describing how his 
disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening has on his 
employment and daily life during the course of the 1998, 
2004, and 2007 VA examinations performed in association with 
his claims.  The Board finds that the notice given, the 
questions directly asked and the responses provided by the 
veteran at examination show that he knew that the evidence 
needed to show that his disability had worsened and what 
impact that had on his employment and daily life.  As the 
Board finds veteran had actual knowledge of the requirement, 
any failure to provide him with adequate notice is not 
prejudicial.  See Sanders, supra.  The Board finds that the 
first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for gunshot wound residuals.  As will be 
discussed below, gunshot wound residuals are rated based on 
the classification of the original injury under 38 C.F.R. 
§ 4.55 in addition to the Diagnostic Codes for the relevant 
disabilities.  There is no single measurement or test that is 
required to establish a higher rating.  On the contrary, 
entitlement to a higher disability rating would be satisfied 
by evidence demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life.  
See id.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life in a March 2006 letter.  See 
Vazquez-Flores.  While this letter was not issued prior to 
the initial adjudication of the claims, the veteran received 
compliant notice, an opportunity to respond and 
readjudication of his gunshot wound residuals claim in June 
2007.  Error as to the gunshot wound claim is cured.  See 
Prickett, supra.  The evidence received after the March 2006 
letter did not address TDIU prior to October 3, 1999, and all 
evidence received prior to that point had been previously 
adjudicated.  As the veteran received an adjudication on all 
evidence relevant to the issue, the Board finds that there is 
no prejudice to the veteran in the lack of notice.  See 
Sanders, supra.  

As to the fourth element, the May 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

Since the RO continued the 50 percent disability rating at 
issue here for the veteran's service-connected gunshot wound 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination 
most recently in 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected gun shot wound 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
While the examination was a general medical examination, it 
contained all the information required to rate the veteran, 
as discussed below.  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2007 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 50 percent for his residuals of a right arm gun 
shot wound, through and through with compound comminuted 
fracture of the humerus and injury to Muscle Groups V and VI.  
A 50 percent has been in effect since November 1994.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran sustained a gunshot wound to the lower third of 
the right humerus resulting in a fracture and damage to 
Muscle Groups V and VI.  The injury is currently rated as 50 
percent disabling under Diagnostic Code (DC) 5399-5205, based 
on loss of motion of the elbow.  See 38 C.F.R. § 4.71a 
(2007).  The Board notes that the evidence shows that the 
veteran's right arm is his major arm.  

The only rating under DC 5205 in excess of 50 percent is for 
unfavorable ankylosis of the elbow.  At his May 2007 VA 
examination, he had complete range of motion without pain, 
and no additional limitation of motion of the shoulder or 
elbow on repetitive use.  Muscle damage was not productive of 
any limitation of motion.  The remainder of the record for 
the period on appeal is similarly devoid of impact on elbow 
function.  The Board finds that a higher rating under the 
criteria of DC 5205 is not warranted given the absence of 
ankylosis.  See 38 C.F.R. § 4.71a.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Given the 
aforementioned objective findings which include normal range 
of motion, the currently assigned 50 percent rating 
adequately compensates the veteran. 

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder, which are 
not the effected muscles in this case.  38 C.F.R. § 4.55(d).  
For compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  The 
muscle groups in question control function in the elbow, and 
do not afford a rating higher than 40 percent.  See 38 C.F.R. 
§ 4.73, DC 5305, 5306. 

On examination in 2007, it was noted that the biceps, 
brachial, and brachioradialis (flexor muscles of the elbow) 
were damaged but that muscle strength was 5/5 (normal), 
function was normal, and there was no muscle herniation.  It 
was also noted that he had no residual nerve, tendon or bone 
damage.  It was also noted that the muscle damage did not 
result in any muscle disease or injury.  The only identified 
symptom was some slight depression of the wound.  

Application of the muscle codes would not result in a higher 
rating as the maximum available rating for each of the 
effected muscle groups, V and VI, is no more than 40 percent.  
DC 5305, 5306.  Application of combined ratings for muscle 
injuries would not result in higher rating.  38 C.F.R. 
§ 4.55(d).  The veteran's treatment records and VA 
examination reports clearly show that the elbow is not 
ankylosed.  The evaluation for unfavorable ankylosis of the 
elbow is 60 percent.  See 38 C.F.R. § 4.71a, DC 5205.  An 
increased rating beyond the currently assigned 50 percent 
would violate 38 C.F.R. § 4.55(d); the Board concludes that 
higher ratings based on muscle group evaluations are not 
warranted.  

The Board has also considered ratings under the Diagnostic 
Codes which address the shoulder and arm.  DC 5202 affords 
two ratings higher than 50 percent for the major arm: a 60 
percent for nonunion of the humerus and an 80 percent for 
loss of the humeral head, creating a flail joint.  See id.  
The original gunshot wound impacted the distal end of the 
humerus.  The veteran has neither nonunion nor flail joint, 
and a higher rating is not warranted under them.  The Board 
notes that there is no other orthopedic DC that affords a 
rating in excess of 50 percent for the shoulder impairment, 
short of amputation.  See 38 C.F.R. § 4.71a, DC 5200-5203.  
The Board concludes that further inquiry into those criteria 
is moot.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 50 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

Prior to October 3, 1999, the veteran was service connected 
solely for his gunshot wound residuals, rated as 50 percent 
disabling.  The veteran does not meet the schedular criteria 
listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The veteran has argued that he was disabled by his right arm 
and PTSD during this period and that TDIU was merited on the 
basis of these disorders.  The Board notes that service 
connection for PTSD was not in effect prior to October 3, 
1999, the veteran did not challenge the effective date of 
service connection and that the effective date is not on 
appeal to the Board.  As a result, the Board is limited in 
its consideration of his service connected disabilities to 
only the right arm gunshot wound residuals.  

The veteran's original August 1998 TDIU claim indicates that 
the last time he had been employed full time was in 1978.  He 
indicated that his highest annual salary had come in 1976 
while working on an assembly line.  The veteran further 
indicated that he had some work in the preceding twelve 
months for what appear to be temporary employment agencies.  
The veteran indicated that he had finished high school and 
had completed two years of college.  

An April 1995 assessment performed at the University of 
Cincinnati Medical Center states that the veteran had many 
problems, only some of which are service connected.  The 
veteran reported that his last employment had been as a 
dishwasher from June to December 1994.  He indicated that he 
no longer worked due to stress, pain and anxiety.  He 
reported three prior psychiatric hospitalizations at VA.  On 
examination at the time, the veteran displayed significant 
tissue loss in his right upper extremity, which was noted to 
be his dominant arm.  

The veteran's VA treatment records from 1998 and 1999 do not 
show an unusual disability picture.  The veteran's right arm 
disability was stable, according to an October 1998 VA 
examination.  The veteran's primary disability appears to 
have been his psychiatric problems, not his right arm.  

The record does not explain why the veteran would be reduced 
to unemployability solely based on his right arm based on his 
employment history and educational background.  His 
completion of high school and two years of college indicates 
he has a level of intelligence for most sedentary jobs (e.g. 
sales-type jobs).  The Board recognizes that the veteran's 
right arm would indeed prevent him from working a manual 
labor job to the fullest and that appears to be the veteran's 
background.  Nothing in the evidence points to an inability 
to work at a job other than manual labor.  The Board cannot 
find, however, that substantially gainful employment was 
foreclosed based on his educational attainment.  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that the 
conditions would prevent him from being employed.  In this 
case, the preponderance of the evidence is against finding 
that the veteran's service-connected disabilities alone make 
him unemployable.  The only medical evidence of record shows 
that his service-connected conditions are not of such 
severity as to preclude gainful employment.  In Van Hoose, 
the Court noted,

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based solely on the veteran's service-
connected disorders.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 50 percent for residuals 
of a right arm gun shot wound, through and through with 
compound comminuted fracture of the humerus and injury to 
Muscle Groups V and VI, is denied.

Entitlement to a TDIU prior to October 3, 1999 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


